 



Exhibit 10.1
LaCrosse Footwear Inc.
2007 Annual Incentive Compensation Plan Document
 
Objective/Overview
The LaCrosse Footwear Inc. incentive compensation program is designed to reward
performance based on the achievement of desired annual corporate results. The
LaCrosse incentive compensation program seeks to drive positive performance by
targeting our greatest opportunity to increase shareholder value, which we’ve
identified as profitable sales growth while maintaining a healthy balance sheet.
The financial metrics for 2007 are sales growth, profitability and inventory
turns.
LaCrosse funds the Incentive Compensation Plan solely from Company profits. The
Company must achieve at least 75% of planned/budgeted 2007 operating profit
dollars in order for any Incentive Compensation payout, regardless of the
achievement of any other performance metric.
The guidelines for the 2007 Incentive Compensation Plan are as follows:
Plan Year and Eligibility Requirements
The incentive compensation measurement plan year runs from January 1st through
December 31st. All non-union LFI employees are eligible for the Incentive
Compensation Plan unless the individual is on a Sales Commission Plan. No
employee can be on more than one incentive compensation plan. Employees hired
during the Plan year are eligible effective with their date of hire. The actual
incentive compensation payout, if any, is based on actual base pay wages
(excludes overtime earnings and bonus payments) paid during the calendar year.
The employee must be actively employed by the Company on the payment date in
order to receive any incentive compensation. Incentive compensation is not
earned until paid. Payment date is anticipated to be by the end of the first
quarter of the following year, but is at the discretion of the Company. An
employee must have a minimum individual performance rating of “3” to be eligible
to receive any incentive compensation payout. An employee whose last overall
performance rating is “1” or a “2” will not be eligible to receive incentive
compensation. Any employee on a written warning at the time of the incentive
compensation payment is also ineligible.
An individual’s incentive target compensation is set as a percentage of annual
base pay earnings. The incentive target compensation level for each employee is
commensurate with his or her duties and responsibilities within the
organization. The target levels are reviewed annually and employees are notified
of any changes.

 



--------------------------------------------------------------------------------



 



Communication
To assure the success of our incentive compensation plan, we will inform each
participant of their target compensation percentage and the specific corporate
performance targets. In addition, we will provide an update of the Company’s
operating results and incentive compensation targets on a quarterly basis.
Company’s Discretion
The Company has full authority to modify, change, amend or terminate this plan
at its complete discretion.
FINANCIAL COMPONENT
     The financial component or metric will be computed at the Corporate level
as follows:

     
40%
  revenue growth variances (for manufacturing department only)
 
   
40%
  operating profit
 
   
20%
  inventory turns

40% — REVENUE GROWTH
Incentive payouts will be computed according to Net Sales as reported.

      Results versus Goal   Incentive Compensation Amount
 
   
< 95% of budget net sales dollars
  No incentive compensation
Equal to or > 95% of budget net sales dollars
  Based on an incremental scale. There is no cap.

Exception: Portland Manufacturing has incentive compensation based on targeted
variances in-lieu of the revenue growth factor. There is a payout cap of 120% of
variance target.
40% — OPERATING PROFIT
Incentive payouts will be computed according to Operating Income as reported.

      Results versus Goal   Incentive Compensation Amount
 
   
< 75% of budget operating income dollars
  No incentive compensation
Equal to or >75% of budget operating income $
  Based on an incremental scale. There is no cap.

20% — INVENTORY TURNS
Inventory turns will be based on the number of inventory turns computed for the
full fiscal year and will be equal to standard COGS (no variances) for the year
divided by average inventory. Average inventory will equal the sum of each month
ending inventory divided by 12.

 



--------------------------------------------------------------------------------



 



      Results versus Goal   Incentive Compensation Amount
 
   
< 85% of budgeted inventory turns
  No incentive compensation
Equal to or > 85% of budget inventory turns
  Based on an incremental scale. There is no cap.

Extraordinary Items and Board of Director Approval:
Extraordinary items will be evaluated by the Compensation Committee on a
case-by-case basis as to the impact on incentive compensation. The definition of
extraordinary items are items/events which are non-recurring and are not
reflective of the on-going operation of the business as well as considered
beyond management control.
LFI’s Board of Directors and Management reserves the right to change, alter,
terminate, or modify this incentive compensation program as the business
environment changes, or is deemed necessary. All payments are subject to
Compensation Committee approval, after year-end financial statements have been
audited.
###
End of Filing

 